Citation Nr: 9910253	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  96-28 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from January 1952 to August 
1974.  

The appeal arises from a rating decision dated in September 
1995 in which the Regional Office (RO) denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran subsequently perfected an appeal of that decision; 
and a hearing was held before the undersigned at the Board of 
Veterans' Appeals (Board) in Washington, D.C., in January 
1999.  

In the September 1995 rating decision, the RO also denied 
service connection for dyssomnia.  In his substantive appeal, 
in response to the statement of the case which addressed the 
issue of entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder, the veteran related "I want PTSD and dyssomnia or 
some related disability rating be applied to me as result of 
the conditions VA has denied I am due."  The Board notes 
that the Diagnostic and Statistical Manual of Mental 
Disorders Criteria, fourth edition, includes dyssomnia.  
Under the circumstances, the Board finds that the issue on 
appeal includes consideration of service connection for 
dyssomnia.  


REMAND

The Board notes that the additional evidence, pertaining to 
the diagnosis of post-traumatic stress disorder, was received 
after the most recent supplemental statement of the case was 
issued in November 1997.  Under the provisions of 38 C.F.R. 
§ 20.1304(a) (1998):  

Any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section, as well as 
any such evidence referred to the Board 
by the originating agency under 
§ 19.37(b) of this chapter, must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or representative or unless 
the Board determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, 
formally entered on the record orally at 
the time of the hearing.

The veteran has not waived consideration by the RO of the 
additional evidence.  Therefore, while the Board regrets the 
delay involved in remanding this case, a remand is warranted 
in order to ensure due process.  Accordingly, the case is 
REMANDED to the RO for the following action: 

The RO should review the additional 
evidence received since the last 
supplemental statement of the case was 
issued in November 1997.  If any benefit 
sought, for which an appeal has been 
perfected, remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  


Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


